UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4295



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


THERESA M. LEWIS, a/k/a Theresa Finnochio,

                                             Defendant - Appellant.



                            No. 06-4383



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellant,

          versus


THERESA M. LEWIS, a/k/a Theresa Finnochio,

                                              Defendant - Appellee.


Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:04-cr-00138-1)


Submitted:   May 23, 2007                 Decided:   July 12, 2007


Before WILLIAMS, Chief Judge, and MICHAEL and GREGORY, Circuit
Judges.
Affirmed by unpublished per curiam opinion.


Lawrence W. Hewitt, JAMES, MCELROY & DIEHL, P.A., Charlotte, North
Carolina, for Appellant.   Gretchen C.F. Shappert, United States
Attorney, Jonathan A. Vogel, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Theresa M. Lewis pleaded guilty by written plea agreement

to conspiracy to defraud the United States in violation of 18

U.S.C. § 371 (2000), and conspiracy to commit money laundering in

violation of 18 U.S.C. § 1956(h) (2000).           She was sentenced to

thirty-six months in prison.        In No. 06-4295, Lewis asserts her

convictions should be vacated because the trial court erred by

failing to ensure her plea was knowing and voluntary since the plea

agreement contained errors when it was executed.             The Government

responds that Lewis’s appeal is foreclosed by an appellate waiver

contained in her plea agreement and that, in any event, the

clerical errors did not render her plea unknowing and involuntary.

In   No.   06-4383,    the   Government    cross-appealed,    claiming   the

district court’s imposition of a thirty-six month variance sentence

is unreasonable.      We affirm Lewis’s convictions and sentence.

            Lewis claims that her plea was not knowing and voluntary

because her plea agreement contained errors that were unnoticed by

her or her counsel when she signed the plea agreement.          A defendant

cannot waive her right to raise a colorable challenge to the

voluntariness of her guilty plea.           See, e.g., United States v.

Attar, 38 F.3d 727, 732-33 & n.2 (4th Cir. 1994).             Thus, Lewis’s

claim is not precluded by the waiver of appellate rights in her

plea agreement.       Lewis also asserts this court should vacate her

convictions because the magistrate judge failed to ensure the


                                   - 3 -
voluntariness of Lewis’s plea at the Rule 11 hearing.                       Lewis’s

arguments are meritless.

            First, Lewis does not deny she was questioned by the

magistrate judge regarding the appellate waiver during the Rule 11

hearing.     Moreover, the two errors alleged by Lewis to have

rendered her plea unknowing and involuntary were nothing more than

typographical errors that were corrected by the Government at the

Rule 11 hearing.        In fact, the plea agreement made clear in several

places     the    counts     to     which    Lewis     was     pleading     guilty.

Additionally, the magistrate judge informed Lewis during the Rule

11 hearing that she was pleading guilty to “Counts One and Sixteen

in your Bill of Indictment.”          The magistrate judge described both

charges and the penalties Lewis faced for those charges, and when

asked whether she understood the two charges to which she was

pleading guilty, Lewis responded “yes.”              Accordingly, we find that

Lewis’s    plea   was     knowing    and    voluntary,       and   we    affirm   her

convictions.

            In    its     cross-appeal,      No.     06-4383,      the   Government

challenges the district court’s decision to grant Lewis a 43%

downward variance sentence.             According to the Government, the

district court failed to engage in virtually any factual analysis

of the 28 U.S.C. § 3553(a) (2000) factors and should have imposed

a sentence within, if not above, the guidelines range.                    We review

a district court’s decision to grant a variance for abuse of


                                       - 4 -
discretion.   See United States v. Shortt, No. 06-4774, -- F.3d --,

2007 WL 1366055, at *3 (4th Cir. May 10, 2007); United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).   We find the district court did not err in sentencing Lewis

below the guidelines range.

           We conclude the district court’s explanations of its

reasons for sentencing Lewis satisfied these standards, and Lewis’s

sentence was therefore reasonable. The court thoroughly considered

the § 3553(a) factors in imposing Lewis’s sentence. In particular,

the district court stated that:        (i) Lewis did not have an

extensive criminal history; (ii) it could craft a sentence “to

reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment;” (iii) any sentence would

provide deterrence; (iv) there was no need to protect the public

from further crimes; (v) it would be appropriate to give Lewis

adequate time to obtain vocational training since she would no

longer be able to work as a real estate broker; (vi) while a

probationary sentence was available, since Lewis failed to fully

cooperate with the Government, such a sentence was inappropriate;

and (vii) there was no evidence of defendants with similar records

who had been found guilty of similar conduct.

           Lewis also affirmed at the sentencing hearing that she

was able to pay the $42,000 in restitution within sixty days of

sentencing.   Based on this affirmation, the district court found


                               - 5 -
that “the need to provide restitution to any victims of the offense

is a strong indication to the Court that a variance is appropriate

and indicated under all the circumstances.”

          Contrary to the Government’s assertions, we conclude the

district court’s variance sentence was “selected pursuant to a

reasoned process in accordance with the law.”       Green, 436 F.3d at

457.   We further conclude that the extent of the variance was

reasonable, see Moreland, 437 F.3d at 436 (“The second question we

must   address   is   whether   the   extent   of   the   variance   was

reasonable.”).   Because the district court’s explanation provided

sufficient indication that it considered the § 3553(a) factors and

considered the arguments both parties made at sentencing, see

Moreland, 437 F.3d at 434-35; Montes-Pineda, 445 F.3d at 380-81,

and because the resulting sentence is not unreasonable, we affirm

Lewis’s variance sentence.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 6 -